                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Corinne Voeltz,                              )           Civil Action No. 2:16-cv-2971-RMG
                                             )
               Plaintiff,                    )
                                             )                ORDER AND OPINION
       V.                                    )
                                             )
Bridge Charleston Investments E, LLC,        )
et al.                                       )
                                             )
               Defendants.                   )

Bridge Charleston Investments E, LLC,        )
et al.,                                      )
                                             )
               Third-Party Plaintiffs,       )
                                             )
       V.                                    )
                                             )
Waupaca Elevator Company, Inc.,              )
et al.                                       )
                                             )
               Third-Party Defendants.       )


       This matter comes before the Court on Plaintiff Corinne Voeltz's Motion in Limine to

exclude James W. Coaker. (Dkt. No. 158.) For the reasons set forth below, the Court grants

Plaintiffs motion.

       On October 2, 2018, Defendant Elevator Services of Charleston, Inc. ("ESC"), designated

James W. Coaker as an expert witness it expected to call at trial. (Dkt. No. 116.) On February 12,

2019, Plaintiff made a motion in limine to exclude James W. Coaker as an expert in this case,

stating that Defendant ESC has failed to provide a written report for Coaker. (Dkt. No. 158.) ESC

has not responded to Plaintiffs motion.

       Pursuant to Rule 37 of the Federal Rules of Civil Procedure, "If a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use


                                                 -1-
that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(l). Rule 26(a)(2) requires

that "if the witness is one retained or specially employed to provide expert testimony in the case"

then the expert disclosure must be "accompanied by a written report[.]"                Fed. R. Civ. P.

26(a)(2)(B). 1

        There is no dispute that Defendant ESC failed to provide an expert report for Coaker here.

Therefore, the Court must determine whether the failure to provide a report was "substantially

justified or harmless." Fed. R. Civ. P. 37(c)(l). To determine whether the failure to provide the

report meets this standard, the Court is guided by the following factors: "(1) the surprise to the

party against whom the evidence would be offered; (2) the ability of that party to cure the surprise;

(3) the extent to which allowing the evidence would disrupt the trial; (4) the importance of the

evidence; and (5) the nondisclosing party's explanation for its failure to disclose the evidence." S.

States Rack And Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir. 2003).

        Here, on the eve of trial, it is clear that the surprise would be great as, by the time the

motion was made, the report was delayed by more than four months and there is no indication that

Plaintiff, or any party, is aware of the opinions Coaker would present. Second, the Court finds

that there is no ability for the party to cure the surprise given the long delay, proximity to trial, and

multiple parties and experts in this case who have not had the opportunity to consider Coaker's

opinions. Third, to the extent Coaker seeks to opine on the cause of the elevator car being absent


1
  The report must include: "(i) a complete statement of all opinions the witness will express and
the basis and reasons for them; (ii) the facts or data considered by the witness in forming them;
(iii) any exhibits that will be used to summarize or support them; (iv) the witness's qualifications,
including a list of all publications authored in the previous 10 years; (v) a list of all other cases in
which, during the previous 4 years, the witness testified as an expert at trial or by deposition; and
(vi) a statement of the compensation to be paid for the study and testimony in the case." Fed. R.
Civ. P. 26(a)(2)(B).


                                                  -2-
from the landing on April 4, 2015, his testimony would be exceptionally disruptive to the trial,

introducing new central issues on which the Parties never had an opportunity to file appropriate

motions. Further, regardless of the nature of the opinion, the late disclosure of the opinion would

be disruptive. Fourth, as the Court is unaware of the nature of Coaker's opinion, it cannot

determine whether the evidence is important. Finally, Defendant ESC has provided no explanation

for the nondisclosure. Therefore, weighing the five factors, the Court finds that non-disclosure of

Coaker's expert report was neither substantially justified nor harmless. Therefore, Coaker is

excluded as an expert witness in this case.

       For the foregoing reasons, the Court GRANTS Plaintiffs motion (Dkt. 158) and James W.

Coaker is excluded from testifying as an expert witness at trial.

       AND IT IS SO ORDERED.




                                                                      ergel
                                                                     istrict Court Judge
April \~2019
Charleston, South Carolina




                                                -3-
